        Case 1:11-cr-01032-PAE Document 2528 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   11-CR-1032-80 (PAE)
                       -v-
                                                                          ORDER
 MOISES CUETO,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion for compassionate release from defendant Moises

Cueto. The Court reappoints Mr. Cueto’s trial counsel, Anthony Ricco, Esq., for the limited

purpose of submitting a memorandum of law in support of his application. That memorandum

is due November 13, 2020. The Government’s opposition is due November 20, 2020.


       SO ORDERED.


                                                          
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: October 30, 2020
       New York, New York
